                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


KEYANNA FIELDS,                          )
                                         )
                  Plaintiff,             )
                                         )
v.                                       ) No. 4:18-CV-1973 RWS
                                         )
ANDREW M. SAUL,                          )
Commissioner of                          )
Social Security Administration           )
                                         )
                  Defendant.             )


                         MEMORANDUM AND ORDER

      Plaintiff Keyanna Fields brings this action pursuant to 42 U.S.C. § 405(g)

seeking judicial review of the Social Security Commissioner’s (“Commissioner”)

decision to deny her applications for disability insurance benefits and supplemental

security income. Because the Commissioner’s decision is supported by substantial

evidence on the record as a whole, I affirm the decision.

                               PROCEDURAL HISTORY

      On March 11, 2016, the plaintiff filed a Title II application for disability

insurance benefits (“DIB”) and a Title XVI application for supplemental security

income (“SSI”). These claims were initially denied on May 19, 2016, and the

plaintiff filed a written request for a hearing on June 1, 2016. The hearing was held


                                          1
on February 20, 2018. The ALJ issued her decision denying the Plaintiff’s

applications on June 1, 2018. The plaintiff timely appealed, and the Appeals

Counsel affirmed the ALJ’s opinion. The plaintiff then timely filed this case

seeking judicial review of the Commissioner’s decision.

      In this action for judicial review, Fields argues that the ALJ improperly

excluded additional evidence provided on August 27, 2018 and that the ALJ’s

residual function capacity findings were not supported by substantial evidence.

   MEDICAL RECORDS AND OTHER EVIDENCE BEFORE THE ALJ

      The plaintiff, Keyanna Fields, has suffered from seizures since a car accident

in 2004. [Tr. 328]. Additionally, plaintiff Fields suffers from obstructive sleep

apnea and obesity. [Tr. 396-97].

      At the hearing before the ALJ, Fields testified that she was 38 years old and

lived with her two children. [Tr. 54, 60]. She also stated that here mother lived

nearby to help her as necessary. [Tr. 70]. She also testified that she could cook,

clean, and take care of herself and her children most days and that she only has

difficulty when she has seizures [Tr. 70-72], which occur on average less than once

a month. [Tr. 75].

      According to the record, the plaintiff has made frequent visits to her doctors

through out the relevant time period, these visits were primarily focused on her

seizure disorder. Her treatment for the seizure disorder involved the use of multiple


                                          2
high-risk medications. Although she was generally compliant with the doctors

treatment program, she did fail to take her medications as prescribed on several

occasions, which increased her risk of seizure. [Tr. 580]. She is also prohibited

from driving because of her seizures and only drives occasionally to bring her son

to the doctor or get groceries. [Tr. 55-60]. In addition to her treatment for the

seizures, the plaintiff uses a CPAP machine to manage her obstructive sleep apnea,

which she was diagnosed with on March 19, 2016 [Tr. 396-97].

      In addition to reviewing the transcript of the administrative proceedings and

the medical records provided, I reviewed the statements of fact provided by the

parties. The plaintiff did not provide any citations to the record in her statement of

facts. ECF No. [6]. The Commissioner provided a more detailed recitation of the

facts that cites to the administrative record. ECF No. [19-1]. Additionally, although

the Commissioner’s statement of facts contradicts a few of the assertions made in

the plaintiff’s statement of facts, it provides a fair and accurate description of the

relevant record before me. Accordingly, I adopt the Commissioner’s Statement of

Material Facts ECF No. [19-1] as uncontroverted by Fields.

                                   ALJ DECISION

      The ALJ first found that Fields met the insured status requirements through

December 31, 2017, and that the plaintiff had not engaged in substantial gainful

activity since November 24, 2014. The ALJ then determined that the plaintiff


                                           3
suffered the severe impairments of a seizure disorder, obesity, and obstructive

sleep apnea, but that these impairments did not meet or medically equal the

severity of one of the listed impairments in 10 CFR Part 404. Therefore, the ALJ

had to determine the plaintiff’s residual functional capacity (“RFC”) and ability to

work.

        Based on her consideration of the record, the ALJ found that the plaintiff

had a RFC to perform light work as defined in 20 CFR §§ 404.1567(b) and

416.967(b) but with the following limitations: occasional climbing of ramps and

stairs; no climbing of ladders, ropes, or scaffolds; occasional balancing; no work at

unprotected heights; no work around moving mechanical parts or dangerous

objects; no work around open fires; no work that requires swimming; never

operating a motor vehicle; and never working in extreme cold or heat. Based on

this RFC, the ALJ found that the Plaintiff could perform her past relevant work of

being a companion, as well as other jobs existing in sufficient numbers in the

national economy. Accordingly, the ALJ denied the plaintiff’s applications because

she found that she was not under a disability as defined in the Social Security Act.

                                LEGAL STANDARD

        To be entitled to disability benefits, a claimant must prove that they are

unable to perform any substantial gainful activity due to a medically-determinable

physical or mental impairment that would either result in death or which has lasted


                                            4
or could be expected to last for at least twelve continuous months. 42 U.S.C. §

423(a)(1)(D), (d)(1)(a). To determine whether claimants are disabled, the

Commissioner evaluates their claims through five sequential steps. 20. C.F.R. §

404.1520; Pate-Fires v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009) (describing the

five-step process).

      Steps one through three requires that the claimant prove (1) she is not

currently engaged in substantial gainful activity, (2) she suffers from a severe

impairment, and (3) her disability meets or equals a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(i)-(iii). If the claimant does not suffer from a listed impairment

or its equivalent, the Commissioner’s analysis proceeds to steps four and five.

Step four (4) requires the Commissioner to consider whether the claimant retains

the RFC to perform her past relevant work . Id. at § 404.1520(a)(4)(iv). The

claimant bears the burden of demonstrating she is no longer able to return to her

past relevant work. Pate-Fires, 564 F.3d at 942. If the Commissioner determines

the claimant cannot return to past relevant work, the burden shifts to the

Commissioner at step five to show the claimant retains the residual functioning

capacity (RFC) to perform other jobs that exist in significant numbers in the

national economy. Id.; 20 C.F.R. § 404.1520(a)(4)(v).

      The ALJ is required to evaluate the credibility of a claimant’s testimony,

including the claimant’s subjective complaints of pain. Holmstrom v. Massanari,


                                          5
270 F.3d 715, 721 (8th Cir. 2001). In so doing, the ALJ is not permitted to ignore

the claimant’s testimony even if it is inconsistent with objective medical evidence.

Basinger v. Heckler, 725 F.2d 1166, 1169 (8th Cir. 1984). After considering the

claimant’s testimony, the ALJ may disbelieve it if it is inconsistent with the record

as a whole. Battles v. Sullivan, 902 F.2d 657, 660 (8th Cir. 1990). To properly

evaluate the claimant’s subjective complaints, the ALJ must consider the factors

enumerated in Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984):

             [The] claimant’s prior work record, and observations by
             third parties and treating and examining physicians
             relating to such matters as: (1) the claimant’s daily
             activities; (2) the duration, frequency, and intensity of the
             pain; (3) precipitating and aggravating factors; (4)
             dosage, effectiveness and side effects of medication; and
             (5) functional restrictions.

Id. at 1322. While the ALJ must consider the Polaski factors, she need not

enumerate them specifically. Wildman v. Astrue, 596 F.3d 959, 968 (8th

Cir. 2010). When the ALJ explicitly disbelieves the claimant’s testimony and

gives good reasons for such disbelief, a reviewing court will typically defer to the

ALJ’s finding. Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007). However, the

ALJ retains the responsibility to develop the record fully and fairly in the course of

the non-adversarial administrative hearing. Hildebrand v. Barnhart, 302 F.3d 836,

838 (8th Cir. 2002).




                                           6
      In reviewing the ALJ’s denial of Social Security disability benefits, my role

is to determine whether the Commissioner’s findings comply with the relevant

legal requirements and are supported by substantial evidence in the record as a

whole. Pate-Fires, 564 F.3d at 942. “Substantial evidence is less than a

preponderance, but is enough that a reasonable mind would find it adequate to

support the Commissioner’s conclusion.” Id. In determining whether the evidence

is substantial, I must consider evidence that both supports and detracts from the

Commissioner’s decision. Id. As long as substantial evidence supports the

decision, I may not reverse it merely because substantial evidence exists in the

record that would support a contrary outcome or because I would have decided the

case differently. See Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011). I must

“defer heavily to the findings and conclusions of the Social Security

Administration.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010) (internal

citation omitted).

                                  DISCUSSION

      The plaintiff’s arguments focus on the Appeals Council’s failure to consider

the additional evidence provided by the plaintiff and on the ALJ’s RFC

determination, which she implies is not supported by substantial evidence.




                                          7
                                   New Evidence

      The plaintiff submitted additional evidence to the Appeals Council in

August of 2019, after the ALJ issued its decision. [Tr. 13]. The Appeals Council

considered the new evidence and determined the medical records dated June 12,

2018 were outside the relevant time period and found that the other medical

records, dated July 18, 2017 and December 6, 2017, did not show a reasonable

probability that they would change the outcome of the decision. [Tr. 2].

      Social Security regulations provide that the Appeals Council must evaluate

the record as a whole, including any new and material evidence that relates to the

period before the date of the ALJ’s decision. Cunningham v. Apfel, 222 F.3d. 496,

500 (8th Cir. 2000). Therefore, the new evidence becomes part of the

administrative record, even though it was not originally included in the ALJ’s

record. Id. If the Appeals Council finds the ALJ’s decision contrary to the weight

of evidence, it reviews the decision. Id. In this case, the Appeals Council did not

review the decision because the new evidence was either outside the relevant time

period or did not reasonably show that it would change the outcome of the case.

[Tr. 2]. In such a case, I do not review the Appeal’s Counsel decision to deny

review, but rather determine if the ALJ’s decision was supported by substantial

evidence on the record as a whole, including the new evidence. Davidson v.

Astrue, 501 F.3d 987, 990 (8th Cir. 2007).


                                          8
      In this case the Appeals Counsel did not consider the medical records from

June 12, 2018 because they post-dated the ALJ’s decision. But the date of an

examination is not dispositive of whether evidence is material. Cunningham v.

Apfel, 222 F.3d. 496, 500 (8th Cir. 2000). Medical exams performed after the ALJ

decision are material if they relate to the claimants condition on or before the date

of the ALJ exam. Id. In this case the June 12, 2018, medical record includes

information about Fields condition prior to the June 1, 2018 decision, so it will be

considered as part of the administrative record. Similarly, the medical records from

July and December 2017 relate to the plaintiff’s condition prior to the date of the

ALJ’s decision. Accordingly, I will consider them as part of the administrative

record.

                                 RFC Determination

      The plaintiff also argues that the ALJ’s determination of her RFC is not

supported by substantial evidence. ECF No. [6, 13]. Specifically, the plaintiff

argues that she does not have the RFC to perform “light work” with additional

limitations.

      “Light work” is defined in the regulations as involving “lifting no more than

twenty (20) pounds at a time with lifting or carrying of objects weighing up to ten

(10) pounds.” 20 C.F.R. § 404.1567(b). “Light work” also requires the ability to

walk and stand or sit with some pushing or pulling of arm or leg controls. Id. The


                                          9
ALJ found that the plaintiff could generally perform these activities with the

following additional limitations: no driving; only occasional climbing of ramps and

stairs; no climbing of ladders, ropes, or scaffolds; only occasional balancing; no

work at unprotected heights ; no work around moving mechanical parts or

dangerous objects; no swimming; and no work around open fire.

      The ALJ’s decision is supported by substantial evidence. The ALJ

considered the plaintiff’s subjective allegations of disability symptoms, as well as

the relevant medical evidence and opinions.

      Based on the evidence before her, the ALJ gave great weight to the treating

physician’s list of environmental limitations, but little weight to her assessment of

how many days of work the plaintiff would miss each month. [Tr. 39]. The ALJ

found the treating physician’s opinion that Fields would miss on average more than

four days per month inconsistent with the record as a whole. [Tr. 39]. The ALJ

points to specific evidence in the transcript supporting this conclusion. [Tr. 39]. In

particular, she notes the plaintiff suffered less than one (1) seizure per month

during the relevant period and testified that she had about one (1) seizure per

month. [Tr. 39]. Additionally, the ALJ notes that the periods with increased seizure

activity were precipitated by the Plaintiff’s non-compliance with her medication.

[Tr. 39] See also [Tr. 14, 576, 580]. The ALJ also cites to the plaintiffs testimony




                                          10
that her daily activities include cooking and cleaning and that she can do

“everything if [she is] not sick.” [Tr. 38-39] citing [Tr. 71].

      The additional evidence provided by the plaintiff does not provide any new

information that would tip the scales in the plaintiff’s favor. Although the medical

notes from July and December 2017 and June 2018 indicate better compliance,

they also support the ALJ’s conclusion that the plaintiff has less than one seizure

per month. According to these records the plaintiff had three (3) seizures in 2017

and only one (1) in the first half of 2018. [Tr. 13-30]. This supports the ALJ’s

decision to discount the treating physician’s opinion that Fields would miss on

average more than four days per month. Additionally, the new evidence does not

indicate that the plaintiff would be unable to perform light work with the additional

limitations.

      As shown above, the ALJ’s determination was based on substantial

evidence. Therefore, I must affirm the decision. Although the plaintiff points to

evidence that may detract from the ALJ’s decision, I cannot reverse the

determination simply because I “would have reached a different conclusion than

[the Commissioner] or because substantial evidence supports a contrary

conclusion.” See Igo v. Colvin, 839 F.3d 724, 728 (8th Cir. 2016) (citing

Blackburn v. Colvin, 761 F.3d 853, 858 (8th Cir. 2014)); Goff, 421 F.3d at 789

(citing Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001)).


                                           11
                                    CONCLUSION

      The ALJ’s determination that Plaintiff is not disabled is supported by

substantial evidence. The ALJ’s written decision is clear, well-reasoned, and

complies with the relevant laws and regulations.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

affirmed, and Plaintiff’s complaint is DISMISSED with prejudice.

      A separate judgment is issued herewith.




                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE

Dated this 12th day of November 2019.




                                        12
